COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Frederick Builders & Remodeling, Inc. v. Ellen R. Love

Appellate case number:    01-19-00987-CV

Trial court case number: 2016-809940

Trial court:              113th District Court of Harris County

       Appellant, Frederick Builders & Remodeling, Inc., has filed an unopposed motion for
extension of time for the clerk’s record and reporter’s record to be filed. The clerk’s record was
due on February 4, 2020 but has yet to be filed. The reporter’s record is due on March 9, 2020,
but appellant has yet to make payment arrangements with the court reporter. The parties have
been ordered to mediate by February 26, 2020. Appellant requests the deadlines for the records
be extended until two weeks after the parties mediate or until such time as the Court deems
appropriate.
       Appellant’s motion is granted as to the clerk’s record. The clerk’s record is due 30 days
from the date of this order. Appellant’s motion is denied as to the reporter’s record at this time.
        It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd___________
                             Acting individually


Date: February 13, 2020